FILED
                            NOT FOR PUBLICATION                               JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No. 10-10104

               Plaintiff - Appellee,            D.C. No. 4:08-cr-00281-DCB-GEE

  v.
                                                MEMORANDUM *
PEDRO MEZA-PUENTES, a.k.a. Pedro
Puentes, a.k.a. Pedro Puentes-Meza,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Pedro Meza-Puentes appeals from the 84-month sentence imposed following

his guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C. §

1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meza-Puentes contends that his sentence is substantively unreasonable under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), in light of the

staleness of the prior conviction that was the basis for a 16-level enhancement

under U.S.S.G. § 2L1.2(b)(1)(A)(ii), the circumstances of that offense, his age at

the time of that offense, and his alleged cultural assimilation. The record reflects

that the 84-month sentence is substantively reasonable in light of the totality of the

circumstances and the factors set forth in 18 U.S.C. § 3553(a). See Gall v. United

States, 552 U.S. 38, 51-52 (2007); cf. Amezcua-Vasquez, 567 F.3d at 1057-58

(recognizing it is not unreasonable to apply the enhancement simply because the

conviction is too old to be counted in the criminal history, and the need to consider

subsequent criminal history, adequacy of deterrence, and protection of the public).

      AFFIRMED.




                                           2                                    10-10104